Citation Nr: 1502464	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for jaw condition to include an anterior open bite and temporomandibular joint condition (TMJ).
 
2.  Entitlement to service connection for a dental condition for treatment. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from August 1970 and August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The hearing before the undersigned Veterans Law Judge was held at the RO in July 2012.  The Veteran, with the Veterans Law Judge's permission, did not attend the hearing due to health issues.  The Veteran's representative provided evidence on the Veteran's behalf.  A transcript of the hearing has been associated with the claims file.

The claim was previously remanded by the Board in February 2013.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 

A review of the record reveals that the Veteran has not been provided with VCAA notice as it pertains to the issues on appeal.  The only VCAA notice letter of record is an April 2009 letter addressing only the issue of entitlement to service connection for a neck condition.  This issue is not on appeal.  To ensure due process, appropriate VCAA notice must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with respect to the issues of entitlement to service connection for a jaw condition, to include TMJ, and entitlement to service connection for a dental condition for treatment purposes.

2.  After completing the above action, the RO should conduct any other development indicated by any response received as a consequence of the action taken in the preceding paragraph.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




